DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 5 and 19 are objected to because of the following informalities:  
In claim 5, the phrase “based on based on criteria” should be “based on criteria”.
In claim 16, “wherein plurality of records…” should be “wherein the plurality of records”.
In claim 19, the phrase “deviation between the actual responses to stimuli in relation to expected responses…” should be “deviation between the actual responses to stimuli and the expected responses…”.
  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: computing device in claims 1, 10, 12, 14, 16, and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “monitoring…stimuli exposed to an unborn child based on sensor data” and “monitoring…a response by the unborn child to the stimuli based on the sensor data”. There is insufficient clarity in these limitations. It is not clear how the same sensor data, as implied by the present wording of the claim, may be utilized to monitor the stimuli and the response by the unborn child. Per paragraphs 70 and 0079-0081 of the specification, it is interpreted that monitoring of the stimuli and monitoring of the response by the unborn child are performed by separate sensor devices, such that the sensor data relating to them may be correlated (i.e. by a time stamp) but is not identical.
Claim 2 recites the limitation “wherein the detecting the deviation is further based on the environmental conditions”. There is insufficient clarity in this limitation. At present, it is not clear whether the claim intends to refer to the act of detecting the deviation being based on the environmental conditions, such that a step of detecting deviation may or may not occur depending on the conditions, or if the manner of detecting the deviation is somehow based on the environmental conditions, such that a way that deviation is detected is based on the environmental conditions, nor is it clear in either case how the environmental conditions would affect the step of detecting deviation. 
Claim 3 recites the limitation “detecting a threshold number of deviations”. There is insufficient clarity in this limitation. In particular, the present language reads as though the threshold number itself is being detected, rather than being predetermined, such that detection is used to determine a threshold number. It is additionally unclear what is meant by “a threshold number of deviations”. In particular, it is not clear whether this limitation refers to a number of times the response deviates from the expected, or if it is detecting the threshold itself at which the responses can be considered to have deviated from the expected. The limitation is currently interpreted as referring to a number of times the response deviates from the expected.
The claim additionally recites the limitation “executing the deviation instructions is based on the detecting the threshold number of deviations”. There is insufficient clarity in this limitation. At present, it is not clear whether the claim intends to refer to the act of executing the deviation instructions occurring or not occurring based on the detection of the threshold number of deviations, or if the type of deviation instruction being executed changes based on the detection of the threshold number of deviations. 
There is additionally a lack of antecedent basis for the limitation “deviation instructions”; there is only basis for a deviation instruction. 
Claim 4 recites the limitation “executing the deviation instructions is further based on the detecting the threshold number of deviations within a threshold period of time”. There is insufficient clarity in this limitation. At present, it is not clear whether the claim intends to refer to the act of executing the deviation instructions occurring or not occurring based on the detection of the threshold number of deviations within a threshold period of time, or if the type of deviation instruction being executed changes based on the detection of the threshold number of deviations within a threshold period of time.
Claim 5 recites the limitation “the deviation instructions” in line 2. There is insufficient antecedent basis for this limitation. Claim 5 additionally recites the limitation “determining the deviation instructions [based on] criteria”. Claim 5 further recites the limitation “executing the deviation instructions is based on the determining the deviation instructions”. There is insufficient clarity in these limitations. As with previous claims, it is not clear what is meant by “based on”, such that it is not clear whether an act of determining the deviation instructions occurs or does not occur depending on the criteria, or if the deviation instruction is different depending on the criteria, or if the manner of determining the deviation instruction is different depending on the criteria. The lack of clarity similarly applies to “executing the deviation instructions”, such that it is not clear if determining the deviation instructions affects whether or not executing is performed, simply changes which instruction is performed, or affects how execution of the instruction occurs.
Claim 6 recites the limitation “the group” in line 2. There is insufficient antecedent basis for this limitation.
Claim 7 recites the limitation “the group” in line 2. There is insufficient antecedent basis for this limitation.
Claim 8 recites the limitation “a plurality of data records identifying different responses to different sets of stimuli under different environmental conditions”. There is insufficient clarity in this limitation. The current language does not make clear whether the plurality of data records identify responses from other unborn children, or if the records are all recorded from the ‘target’ unborn child of claim 1. The claim is interpreted as referring to responses from other unborn children.
Claim 15 recites the limitation “the group” in line 2. There is insufficient antecedent basis for this limitation.
Claim 20 recites the limitation “the group” in line 2. There is insufficient antecedent basis for this limitation.
Claim 9 is additionally rejected under 35 U.S.C. 112(b) as indefinite due to its dependence on claim 8, which has been rejected as indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US
Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline Federal Register Vol. 84, No., Jan
2019)), determination of the subject matter eligibility under the 35 U.S.C. 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong One), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong Two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination provide "inventive concept" that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "monitoring, by a 
	Claim 1 satisfies Step 1, namely the claim is directed to one of the four statutory classes, process. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 1, the limitations "monitoring, by a computing device, stimuli exposed to an unborn child based on sensor data; monitoring, by the computing device, a response by the unborn child to the stimuli based on the sensor data; detecting, by the computing device, a deviation between the response to the stimuli and an expected response of the unborn child to the stimuli, wherein the expected response to the stimuli is determined based on information stored by a knowledge corpus" are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “executing, by the computing device, a deviation instruction based on the detecting the deviation”. However, the deviation instruction is not thoroughly defined within the claim, such that it may be seen as triggering any function of a generic computer such as outputting a result without directly prompting any action related to the output. Furthermore, the limitation of “a computing device” throughout the claim constitutes extra-solution activity to the judicial exception, which does not amount 
	In Step 2B, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. While the claim recites the additional elements “executing, by the computing device, a deviation instruction based on the detecting the deviation”, the deviation instruction is not thoroughly defined within the claim, such that it may be seen as triggering any function of a generic computer such as outputting a result without directly prompting any action related to the output. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 1 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 2-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 1, which was rejected under 35 U.S.C. 101 in paragraph 21 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 1, or comprise significantly more than the limitations of claim 1.
Besides the abstract idea of claim 1, claim 2 recites the limitation “further comprising determining environmental conditions associated with the response to the stimuli, wherein the detecting the deviation is further based on the environmental conditions and the deviation is indicative of hearing loss or vision loss in the unborn child.” The claim element of claim 1 of a computer-implemented method is recited with a high level of generality (as written, the steps of the method may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 3 recites the limitation “further comprising detecting a threshold number of deviations between the response to the stimuli and an expected response of the unborn child to the stimuli, wherein the executing the deviation instructions is based on the detecting the threshold number of deviations.” The claim element of claim 1 of a computer-implemented method is recited with a high level of generality (as written, the steps of the method may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1 and 3, claim 4 recites the limitation “wherein the executing the deviation instructions is further based on the detecting the threshold number of deviations within a threshold period of time.” The claim element of claim 1 of a computer-implemented method is recited with a high level of generality (as written, the steps of the method may be carried out by a person alone 
Besides the abstract idea of claim 1, claim 5 recites the limitation “further comprising determining the deviation instructions based on based on criteria, wherein the executing the deviation instructions is based on the determining the deviation instructions.” The claim element of claim 1 of a computer-implemented method is recited with a high level of generality (as written, the steps of the method may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1 and 5, claim 6 recites the limitation “wherein the criteria is selected from the group consisting of: type of deviation; degree of the deviation; information regarding a health of a mother associated with the unborn child; and external data regarding the deviation.” The claim element of claim 1 of a computer-implemented method is recited with a high level of generality (as written, the steps of the method may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 7 recites the limitation “wherein the deviation instructions include at least one selected from the group consisting of: modifying a setting on a medical device; sending an alert; and scheduling an appointment.” The claim element of claim 1 of a computer-implemented method is recited with a high level of generality (as written, the steps of the method may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 8 recites the limitation “wherein the knowledge corpus includes a plurality of data records identifying different responses to different sets of stimuli 
Besides the abstract idea of claims 1 and 8, claim 9 recites the limitation “wherein the plurality of data records included in the knowledge corpus identifies corresponding health conditions associated with the different responses to different sets of stimuli under different environmental conditions.” The claim element of claim 1 of a computer-implemented method is recited with a high level of generality (as written, the steps of the method may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 10 recites the limitation “wherein a service provider at least one of creates, maintains, deploys and supports the computing device.” The claim element of claim 1 of a computer-implemented method is recited with a high level of generality (as written, the steps of the method may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 11 recites the limitation “wherein the monitoring the stimuli, the monitoring the response to the stimuli, the detecting the deviation, and the executing the deviation instruction are provided by a service provider on a subscription, advertising, and/or fee basis.” The claim element of claim 1 of a computer-implemented method is recited with a high level of generality (as written, the steps of the method may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	

Besides the abstract idea of claim 1, claim 13 recites the limitation “further comprising deploying a system, wherein the deploying the system comprises providing a computer infrastructure operable to perform the monitoring the stimuli, the monitoring the response to the stimuli, the detecting the deviation, and the executing the deviation instruction.” The claim element of claim 1 of a computer-implemented method is recited with a high level of generality (as written, the steps of the method may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Claims 14-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because there is no structural recitation for the storage medium. If the claim were amended to recite a "non-transitory" computer readable storage medium, because the claimed invention is additionally directed to a judicial exception, the following rejection under 35 U.S.C. 101 would apply:
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) " receive and monitor sensor data corresponding to movement patterns of an unborn child; determine stimuli associated with the movement patterns based on the sensor data; generate a plurality of records, each 
	Claim 14 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 14, the limitations " receive and monitor sensor data corresponding to movement patterns of an unborn child; determine stimuli associated with the movement patterns based on the sensor data; generate a plurality of records, each having a dataset identifying the stimuli, corresponding movement patterns associated with the stimuli, and health condition information; provide the plurality of records for storage in a knowledge corpus; identify a health condition in a different unborn child based on actual responses to the stimuli and expected responses to the stimuli stored by the knowledge corpus" are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “execute an action based on the identified health condition”. However, the action is not thoroughly defined within the claim, such that it may be seen as triggering any function of a generic computer such as outputting a result without directly prompting any action related to the output. Furthermore, the limitation of “a computing device” throughout the claim constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is 
	In Step 2B, Claim 14 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. While the claim recites the additional elements “execute an action based on the identified health condition”, the executed action is not thoroughly defined within the claim, such that it may be seen as triggering any function of a generic computer such as outputting a result without directly prompting any action related to the output. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 14 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 14, which was rejected under 35 U.S.C. 101 in paragraph 24 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 14, or comprise significantly more than the limitations of claim 14.
Besides the abstract idea of claim 14, claim 15 recites the limitation “wherein the deviation instructions include at least one selected from the group consisting of: modifying a setting on a medical device; sending an alert; and scheduling an appointment.” The claim element of claim 14 of a computer program product is recited with a high level of generality (as written, the steps performed by the computing device may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 14, claim 16 recites the limitation “wherein the program instructions further cause the computing device to determine environmental conditions associated with the stimuli, wherein plurality of records further identify the environmental conditions associated with the stimuli.” The claim element of claim 14 of a computer program product is recited with a high level of generality (as written, the steps performed by the computing device may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 14, claim 17 recites the limitation “wherein: the identifying the health condition comprises detecting a deviation between the actual responses to the stimuli and expected responses to the stimuli, and the health condition is hearing loss or vision loss in the unborn child and the deviation is indicative of the hearing loss or vision loss.” The claim element of claim 14 of a computer program product is recited with a high level of generality (as written, the steps performed by 
Besides the abstract idea of claims 14 and 17, claim 18 recites the limitation “wherein the identifying the health condition comprises detecting greater than a threshold number of deviations between the actual responses to the stimuli and expected responses to the stimuli.” The claim element of claim 14 of a computer program product is recited with a high level of generality (as written, the steps performed by the computing device may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) " program instructions to determine, based on sensor data gathered by one or more sensor devices, actual responses to stimuli by an unborn child under a set of environmental conditions; program instructions to identify a health condition in the unborn child based on a deviation between the actual responses to stimuli in relation to expected responses to the stimuli under the set of environmental conditions, wherein the expected responses to the stimuli are stored in a knowledge corpus". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 19 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 19, the limitations " program instructions to determine, based on sensor data gathered by one or more sensor devices, actual responses to stimuli by an unborn child under a set of environmental conditions; program instructions to identify a health condition in the unborn child based on a deviation between the 
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “program instructions to execute a computer-executable instruction based on the identifying the health condition, wherein the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory”. However, the instruction is not thoroughly defined within the claim, such that it may be seen as triggering any function of a generic computer such as outputting a result without directly prompting any action related to the output. Furthermore, the limitation of “a computing device” throughout the claim constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic processor or computing device, which Pon (US 20180146868 A1) describes as both routine and conventional in its description of a component which produces stimuli to be delivered toward a fetus wherein the component may be “a general purpose digital system capable of signal input, processing and synthesis exemplified by computers, tablets, smartphones and the like” (Paragraph 0027). Under the broadest reasonable interpretation, the claim elements are recited with a high level of generality (as written, each claimed step performed by the computing device may be performed by a person in an undefined manner including visually observing the stimuli, the response, and recalling previous responses in order to make 
	In Step 2B, Claim 19 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. While the claim recites the additional elements “program instructions to execute a computer-executable instruction based on the identifying the health condition, wherein the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory”, the executed instruction is not thoroughly defined within the claim, such that it may be seen as triggering any function of a generic computer such as outputting a result without directly prompting any action related to the output. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 19 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 19, which was rejected under 35 U.S.C. 101 in paragraph 26 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 19, or comprise significantly more than the limitations of claim 19.
Besides the abstract idea of claim 19, claim 20 recites the limitation “wherein the computer-executable instruction includes include at least one selected from the group consisting of: modifying a setting on a medical device; sending an alert; and scheduling an appointment.” The claim element of 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shahidullah ("Prenatal hearing tests?") in view of Penders (US 20180000405 A1), further in view of Granier-Deferre ("Feasibility of Prenatal Hearing Test") further in view of Udoh (US 20160174840 A1).
Regarding claim 1, Shahidullah teaches a method comprising: exposing stimuli to an unborn child (Page 144—sound and/or light stimuli were applied to the fetuses at known frequencies, distances, and/or time periods of exposure); 
Monitoring a response by the unborn child to the stimuli based on the sensor data (Page 144—the fetus was considered to have responded if it moved its head, trunk, or arms during the stimulus presentation or within the 2.5 seconds after the noise stimulus or during the 20 seconds of presentation of the sound stimulus); 
Detecting a deviation between the response to the stimuli and an expected response of the unborn child to the stimuli (Page 144—if the fetuses failed to respond to the first presentations of light and sound, they were tested again, such that additional deviations could be noted…if the fetus failed to 
and executing a deviation instruction based on the detecting the deviation (Page 145—all those who passed the health visitor test passed the antenatal test, whereas all who failed the health visitor test also failed the antenatal test…the correspondence suggests that the devised test could be utilized, at the least, to indicate a necessity of taking the health visitor auditory assessment after birth; Page 146—the antenatal detection of hearing impairment provides certain advantages…).
Shahidullah does not specifically teach wherein the method is computer-implemented such that each of the steps of the method is performed by a computing device. Penders teaches a system for monitoring health parameters (Abstract) wherein the system may include an ultrasound sensor (Paragraphs 0015, 0060) to monitor a fetus (Paragraphs 0017, 0021, 0058, 0061, 0063, 0101—may measure fetal movement, fetal heart rate, etc.) wherein the system utilizes a processor or other computer-executable components (Paragraphs 0057, 0071-0072, 0074) and transmits data between sensing devices and a server utilizing a computing device (Paragraphs 0013, 0077) such that the actions performed by the device constitute a computer-implemented method. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the method of Shahidullah with the system of Penders in order to predictably improve the portability and ease of use of the system, by reducing the number of separate components, as well as to improve the ability of the system to be used remotely, such that diagnostic analysis could be performed outside of a physician’s office or other specialized location.
Penders additionally teaches the system may include an optical sensor (Paragraph 0067) or a microphone (Paragraph 0077). 

Penders additionally teaches, via the computing device, the execution of various deviation instructions, such as providing recommendations to the user, alerting a healthcare provider, or contacting emergency services based on the indication of the sensor data (Paragraph 0081).
While Shahidullah teaches generally that an expected response is known (Page 143—the absence of a change in heart rate or movement in response to acoustic stimulus may be indicative of some form of hearing impairment) and Penders generally teaches that fetal parameters may be normal or may somehow indicate distress, implying a deviation from normal, as well as the storage of many users’ health parameters (Paragraph 0017—there may be a fetal subset of the plurality of parameters of interest; Paragraphs 0021, 0058—the plurality of parameters of interest may include fetal movement, fetal heartbeat, fetal heart electrical activity, fetal kicks etc.; Paragraphs 0081-0082—the application may analyze the parameters of interest to provide recommendations or otherwise react to an indication  specifically teaches wherein the expected response to the stimuli is determined based on information stored by a knowledge corpus. Udoh teaches a system for monitoring physiological parameters of a subject utilizing monitoring units like sensors and a microcontroller adapted to communicate to a network or cloud system (Abstract), including a knowledge corpus in the form of a network or cloud system which may include a plurality of data representing health conditions from a plurality of users (Paragraph 0018), where the plurality of data from the plurality of users can be adapted to monitor various conditions including antenatal or fetal conditions from multiple users continuously for a period of time (Paragraph 0051). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the method of Shahidullah, Penders, and Granier-Deferre with the knowledge corpus of Udoh in order to predictably improve the diagnostic ability of the system by allowing for comparisons to a larger database of users, which would allow for comparison to a greater number of conditions and a greater number of sensor-based data, such that accuracy of diagnosis would be improved. 
Regarding claim 2, Shahidullah, Penders, Granier-Deferre and Udoh teach the computer-implemented method of claim 1. Shahidullah additionally teaches determining environmental conditions associated with the response to the stimuli (Page 144—light was used as a controlled environmental factor to test whether the fetus was in an unresponsive state or failing to respond to the stimulus for other reasons), wherein the detecting the deviation is further based on the environmental conditions (Page 144—detection of possible hearing impairment depended on whether or not the fetus additionally reacted to the presence of light, such that a lack of response to light or sound indicated that the lack of reaction may not be an abnormal response, or deviation, but a period of unresponsiveness). Shahidullah further teaches that testing is performed under the same environmental conditions for each user (Page 144—procedure—the mother lay in a semi-recumbent position on a standard couch at a 45 
Regarding claim 3, Shahidullah, Penders, Granier-Deferre and Udoh teach the computer-implemented method of claim 1. Shahidullah additionally teaches further comprising detecting a threshold number of deviations between the response to the stimuli and an expected response of the unborn child to the stimuli (Fig. 1—the testing methodology provides a set number of stimulus administrations/response measurements, such that a threshold number of deviations, or periods with abnormal response, are detected), wherein the executing the deviation instructions is based on the detecting the threshold number of deviations (Page 144—if the infant presents an abnormal response, i.e. no response, in all of the testing instances, it is considered to possess a hearing impairment; Page 145—all those who passed the health visitor test passed the antenatal test, whereas all who failed the health visitor test also failed the antenatal test…the correspondence suggests that the devised test could be utilized, at the least, to indicate a necessity of taking the health visitor auditory assessment after birth).
Regarding claim 4, Shahidullah, Penders, Granier-Deferre and Udoh teach the computer-implemented method of claim 1. Shahidullah additionally teaches wherein the executing the deviation instructions is further based on the detecting the threshold number of deviations within a threshold period of time (Page 144—if the infant presents an abnormal response, i.e. no response, within the set 
Regarding claim 5, Shahidullah, Penders, Granier-Deferre and Udoh teach the computer-implemented method of claim 1. Shahidullah additionally teaches further comprising determining the deviation instructions based on criteria (Fig. 1—the deviation instructions may comprise performing an additional sound stimulus test and/or a light stimulus test, depending on the previous deviation…the responses or the deviations would then be used to determine whether further tests were required, whether the child could be considered to have normal hearing, or whether the child could be considered as possibly deaf), wherein the executing the deviation instructions is further based on the determining the deviation instructions (Page 145—all those who passed the health visitor test passed the antenatal test, whereas all who failed the health visitor test also failed the antenatal test…the correspondence suggests that the devised test could be utilized, at the least, to indicate a necessity of taking the health visitor auditory assessment after birth).
Regarding claim 6, Shahidullah, Penders, Granier-Deferre and Udoh teach the computer-implemented method of claim 1. Shahidullah additionally teaches wherein the criteria is selected from the group consisting of: type of deviation (Page 144—deviations may be a lack of response to light or a lack of response to sound); degree of deviation (Page 144—a deviation is noted when a fetus does not respond to a stimulus within a chosen amount of time, such that the degree of deviation may be seen as zero deviation versus complete deviation, i.e. no response); information regarding a health of a mother 
Regarding claim 7, Shahidullah, Penders, Granier-Deferre and Udoh teach the computer-implemented method of claim 1. Shahidullah additionally teaches wherein the deviation instructions include at least one selected from the group consisting of: sending an alert (Page 145—all those who passed the health visitor test passed the antenatal test, whereas all who failed the health visitor test also failed the antenatal test…the correspondence suggests that the devised test could be utilized, at the least, to indicate a necessity of taking the health visitor auditory assessment after birth). Penders additionally teaches wherein deviation instructions could include at least one selected from the group consisting of: modifying a setting on a medical device; sending an alert; and scheduling an appointment (Paragraph 0081—may modify the application to better measure, monitor, and/or display health parameters…may provide recommendations, or alerts, to the user or to healthcare providers…may automatically contact an emergency service, akin to scheduling an emergency appointment). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the method of Shahidullah with the system of Penders in order to predictably improve the ability of the system to be used remotely, such that diagnostic analysis could be performed outside of a physician’s office or other specialized location by a non-skilled individual to inform them when further intervention is required.
Regarding claim 8, Shahidullah, Penders, Granier-Deferre and Udoh teach the computer-implemented method of claim 1. Shahidullah additionally teaches identifying different responses to different sets of stimuli under different environmental conditions (Page 144—light was used as a controlled environmental factor to test whether the fetus was in an unresponsive state or failing to respond to the stimulus for other reasons…detection of possible hearing impairment depended on 
While Shahidullah teaches generally that an expected response is known (Page 143—the absence of a change in heart rate or movement in response to acoustic stimulus may be indicative of some form of hearing impairment) and Penders generally teaches that fetal parameters may be normal or may somehow indicate distress, implying a deviation from normal, as well as the storage of many users’ health parameters (Paragraph 0017—there may be a fetal subset of the plurality of parameters of interest; Paragraphs 0021, 0058—the plurality of parameters of interest may include fetal movement, fetal heartbeat, fetal heart electrical activity, fetal kicks etc.; Paragraphs 0081-0082—the application may analyze the parameters of interest to provide recommendations or otherwise react to an indication of a state of distress, and the system may include access to all users’ data), neither Shahidullah nor Penders nor Granier-Deferre specifically teaches wherein this data is stored by a knowledge corpus. Udoh teaches a system for monitoring physiological parameters of a subject utilizing monitoring units like sensors and a microcontroller adapted to communicate to a network or cloud system (Abstract), including a knowledge corpus in the form of a network or cloud system which may include a plurality of data representing health conditions from a plurality of users (Paragraph 0018), where the plurality of data from the plurality of users can be adapted to monitor various conditions including antenatal or fetal conditions from multiple users continuously for a period of time (Paragraph 0051). Udoh additionally teaches wherein the system may utilize the monitoring unit as an environmental sensor to 
Regarding claim 9, Shahidullah, Penders, Granier-Deferre and Udoh teach the computer-implemented method of claim 8. Udoh teaches a system for monitoring physiological parameters of a subject utilizing monitoring units like sensors and a microcontroller adapted to communicate to a network or cloud system (Abstract), including a knowledge corpus in the form of a network or cloud system which may include a plurality of data representing health conditions from a plurality of users (Paragraph 0018), where the plurality of data from the plurality of users can be adapted to monitor various conditions including antenatal or fetal conditions from multiple users continuously for a period of time (Paragraph 0051). Udoh additionally teaches wherein the system may utilize the monitoring unit as an environmental sensor to measure ambient temperature or humidity (Paragraphs 0042, 0056), which could be used to correspond with the stored data. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the method of Shahidullah,  Penders, and Granier-Deferre with the knowledge corpus of Udoh such that the knowledge corpus would include data corresponding to the different responses to different stimuli and the subsequent corresponding health conditions in order to predictably improve the diagnostic ability of the system by allowing for comparisons to a larger database of users, which would allow for comparison to a greater number of 
Regarding claim 10, Shahidullah, Penders, Granier-Deferre and Udoh teach the computer-implemented method of claim 1. Penders additionally teaches wherein a service provider at least one of creates, maintains, deploys, and supports the computing device (Paragraph 0080-0081—the server may store software updates and automatically update or modify the application for easier or better use by the user).
Regarding claim 12, Shahidullah, Penders, Granier-Deferre and Udoh teach the computer-implemented method of claim 1. Udoh teaches a system for monitoring physiological parameters of a subject utilizing monitoring units like sensors and a microcontroller adapted to communicate to a network or cloud system (Abstract), including a knowledge corpus in the form of a network or cloud system which may include a plurality of data representing health conditions from a plurality of users (Paragraph 0018), where the plurality of data from the plurality of users can be adapted to monitor various conditions including antenatal or fetal conditions from multiple users continuously for a period of time (Paragraph 0051). Udoh additionally teaches wherein the system may utilize the monitoring unit as an environmental sensor to measure ambient temperature or humidity (Paragraphs 0042, 0056), which could be used to correspond with the stored data. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the method of Shahidullah and Penders to utilize the cloud environment of Udoh in order predictably improve the ability of the system to be used remotely, such that diagnostic analysis could be performed outside of a physician’s office or other specialized location, as well as to improve the storage ability of the system. 
Regarding claim 13, Shahidullah, Penders, Granier-Deferre and Udoh teach the computer-implemented method of claim 1. As described previously, Shahidullah teaches monitoring the stimuli, monitoring the response to the stimuli, detecting the deviation, and executing the deviation instruction. .
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shahidullah in view of Penders, further in view of Granier-Deferre, further in view of Udoh, further in view of Kumar (US 20070130287 A1).
Regarding claim 11, Shahidullah, Penders, Granier-Deferre and Udoh teach the computer-implemented method of claim 1. However, none of Shahidullah, Penders, Granier-Deferre and Udoh specifically refers to any particular payment method for performing the method steps of monitoring the stimuli, monitoring the response to the stimuli, detecting the deviation, and executing the deviation instruction. Kumar teaches a system and method for network-based monitoring of physiological data using at least one patient-side device to collect the data (Abstract) wherein the system may include fetal ultrasound monitoring devices whose measurements are evaluated and stored over the internet (Paragraph 0232), wherein the system may provide services on a subscription or fee basis (Paragraphs .
Claims 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shahidullah ("Prenatal hearing tests?") in view of Penders (US 20180000405 A1), further in view of Udoh (US 20160174840 A1).
Regarding claim 14, Shahidullah teaches receiving and monitoring sensor data corresponding to movement patterns of an unborn child (Page 144—the fetus was considered to have responded if it moved its head, trunk, or arms during the stimulus presentation or within the 2.5 seconds after the noise stimulus or during the 20 seconds of presentation of the sound stimulus); 
Determining stimuli associated with the movement patterns based on the sensor (Page 144—sound and/or light stimuli were applied to the fetuses at known frequencies, distances, and/or time periods of exposure, after which fetal movement patterns were observed, such that the stimuli associated with movement were determined);
Generating a plurality of records, each having a dataset identifying the stimuli, corresponding movement patterns associated with the stimuli, and health condition information (Fig. 1—the methodology includes identifying the stimuli of light or sound, whether or not the fetus moves in a way associated with the stimuli, and whether the fetus is considered as hearing or as possibly deaf);
Identifying a health condition in a child based on actual responses to the stimuli and expected responses to the stimuli (Page 144—if the fetuses failed to respond to the first presentations of light and sound, they were tested again, such that additional deviations could be noted…if the fetus failed to respond to sound but responded to presentations of light, it was considered to have deviated from the norm and was given a possible diagnosis of deafness as it was considered to have exhibited an abnormal response to the sound stimulus; Fig. 1—the series of sound and light stimuli presentations, which would allow for a fetus to deviate from an expected response by not responding to the presented stimulus), 

Shahidullah does not specifically teach the steps being performed by a computing device based on program instructions embodied within a computer readable storage medium. Penders teaches a system for monitoring health parameters (Abstract) wherein the system may include an ultrasound sensor (Paragraphs 0015, 0060) to monitor a fetus (Paragraphs 0017, 0021, 0058, 0061, 0063, 0101—may measure fetal movement, fetal heart rate, etc.) wherein the system utilizes a processor or other computer-executable components (Paragraphs 0057, 0071-0072, 0074) and transmits data between sensing devices and a server utilizing a computing device (Paragraphs 0013, 0077) such that the actions performed by the device constitute a computer-implemented method. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the method of Shahidullah with the system of Penders in order to predictably improve the portability and ease of use of the system, by reducing the number of separate components, as well as to improve the ability of the system to be used remotely, such that diagnostic analysis could be performed outside of a physician’s office or other specialized location.
Penders additionally teaches, via the computing device, the execution of various deviation instructions, such as providing recommendations to the user, alerting a healthcare provider, or contacting emergency services based on the indication of the sensor data (Paragraph 0081).
While Shahidullah teaches generally that an expected response is known (Page 143—the absence of a change in heart rate or movement in response to acoustic stimulus may be indicative of some form of hearing impairment) and Penders generally teaches that fetal parameters may be normal specifically teaches records of stimuli, responses, and health condition information are provided for storage in a knowledge corpus, where the information stored by the knowledge corpus is utilized to identify a health condition in a different unborn child. Udoh teaches a system for monitoring physiological parameters of a subject utilizing monitoring units like sensors and a microcontroller adapted to communicate to a network or cloud system (Abstract), including a knowledge corpus in the form of a network or cloud system which may include a plurality of data representing health conditions from a plurality of users (Paragraph 0018), where the plurality of data from the plurality of users can be adapted to monitor various conditions including antenatal or fetal conditions from multiple users continuously for a period of time (Paragraph 0051). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the method of Shahidullah and Penders with the knowledge corpus of Udoh in order to predictably improve the diagnostic ability of the system by allowing for comparisons to a larger database of users, which would allow for comparison to a greater number of conditions and a greater number of sensor-based data, such that accuracy of diagnosis would be improved. 
Regarding claim 15, Shahidullah, Penders, and Udoh teach the computer program product of claim 14. Shahidullah additionally teaches wherein the deviation instructions include at least one selected from the group consisting of: sending an alert (Page 145—all those who passed the health visitor test passed the antenatal test, whereas all who failed the health visitor test also failed the 
Regarding claim 16, Shahidullah, Penders, and Udoh teach the computer program product of claim 14. Shahidullah additionally teaches determining environmental conditions associated with the response to the stimuli (Page 144—light was used as a controlled environmental factor to test whether the fetus was in an unresponsive state or failing to respond to the stimulus for other reasons), and wherein the detecting the deviation is further based on the environmental conditions (Page 144—detection of possible hearing impairment depended on whether or not the fetus additionally reacted to the presence of light, such that a lack of response to light or sound indicated that the lack of reaction may not be an abnormal response, or deviation, but a period of unresponsiveness) such that the environmental conditions are relevant to the process of identifying a health condition of the fetus. Shahidullah further teaches that testing is performed under the same environmental conditions for each user (Page 144—procedure—the mother lay in a semi-recumbent position on a standard couch at a 45 degree tilt and testing procedures commenced after a 120 second period where no spontaneous movements were observed; Fig. 1—methodology for testing including use of light to indicate 
Regarding claim 17, Shahidullah, Penders, and Udoh teach the computer program product of claim 14. Shahidullah additionally teaches identifying the health condition comprises detecting a deviation between the actual response to the stimuli and an expected response of the unborn child to the stimuli (Page 144—if the fetuses failed to respond to the first presentations of light and sound, they were tested again, such that additional deviations could be noted…if the fetus failed to respond to sound but responded to presentations of light, it was considered to have deviated from the norm and was given a possible diagnosis of deafness as it was considered to have exhibited an abnormal response to the sound stimulus; Fig. 1—the series of sound and light stimuli presentations, which would allow for a fetus to deviate from an expected response by not responding to the presented stimulus), 
And the health condition is hearing loss or vision loss in the unborn child and the deviation is indicative of hearing loss or vision loss in the unborn child (Page 144—if the fetus failed to respond to sound a number of times, it was considered to have exhibited an abnormal response to the sound stimulus and to possess a hearing impairment).

Regarding claim 19, Shahidullah teaches determining, based on sensor data gathered by one or more sensor devices, actual responses to stimuli by an unborn child under a set of environmental conditions (Page 144—the fetus was considered to have responded if it moved its head, trunk, or arms during the stimulus presentation or within the 2.5 seconds after the noise stimulus or during the 20 seconds of presentation of the sound stimulus; Page 144—sound and/or light stimuli were applied to the fetuses at known frequencies, distances, and/or time periods of exposure, after which fetal movement patterns were observed, such that the stimuli associated with movement were determined; Page 144—light was used as a controlled environmental factor to test whether the fetus was in an unresponsive state or failing to respond to the stimulus for other reasons; Page 144—procedure—the mother lay in a semi-recumbent position on a standard couch at a 45 degree tilt and testing procedures commenced after a 120 second period where no spontaneous movements were observed; Fig. 1—methodology for testing including use of light to indicate responsiveness of infant);

and executing an instruction based on the identified health condition (Page 145—all those who passed the health visitor test passed the antenatal test, whereas all who failed the health visitor test also failed the antenatal test…the correspondence suggests that the devised test could be utilized, at the least, to indicate a necessity of taking the health visitor auditory assessment after birth; Page 146—the antenatal detection of hearing impairment provides certain advantages…).
Shahidullah does not specifically teach a processor, a computer readable memory, and a computer readable storage medium associated with a computing device such that the steps are performed by a computing. Penders teaches a system for monitoring health parameters (Abstract) wherein the system may include an ultrasound sensor (Paragraphs 0015, 0060) to monitor a fetus (Paragraphs 0017, 0021, 0058, 0061, 0063, 0101—may measure fetal movement, fetal heart rate, etc.) wherein the system utilizes a processor with a memory or other computer-executable components (Paragraphs 0057, 0071-0072, 0074) and transmits data between sensing devices and a server utilizing a computing device (Paragraphs 0013, 0077) such that the actions performed by the device constitute a computer-implemented method. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Shahidullah with the system of Penders in order to predictably improve the portability and ease of use of the system, by reducing the number of separate 
Penders additionally teaches, via the computing device, the execution of various deviation instructions, such as providing recommendations to the user, alerting a healthcare provider, or contacting emergency services based on the indication of the sensor data (Paragraph 0081).
While Shahidullah teaches generally that an expected response is known (Page 143—the absence of a change in heart rate or movement in response to acoustic stimulus may be indicative of some form of hearing impairment) and Penders generally teaches that fetal parameters may be normal or may somehow indicate distress, implying a deviation from normal, as well as the storage of many users’ health parameters (Paragraph 0017—there may be a fetal subset of the plurality of parameters of interest; Paragraphs 0021, 0058—the plurality of parameters of interest may include fetal movement, fetal heartbeat, fetal heart electrical activity, fetal kicks etc.; Paragraphs 0081-0082—the application may analyze the parameters of interest to provide recommendations or otherwise react to an indication of a state of distress, and the system may include access to all users’ data), neither Shahidullah nor Penders specifically teaches expected responses to stimuli are stored in a knowledge corpus, where the information stored by the knowledge corpus is utilized to identify a health condition. Udoh teaches a system for monitoring physiological parameters of a subject utilizing monitoring units like sensors and a microcontroller adapted to communicate to a network or cloud system (Abstract), including a knowledge corpus in the form of a network or cloud system which may include a plurality of data representing health conditions from a plurality of users (Paragraph 0018), where the plurality of data from the plurality of users can be adapted to monitor various conditions including antenatal or fetal conditions from multiple users continuously for a period of time (Paragraph 0051). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the method of Shahidullah and Penders with the knowledge corpus of Udoh in order to predictably improve the diagnostic ability of 
Regarding claim 20, Shahidullah, Penders, and Udoh teach the system of claim 19. Shahidullah additionally teaches wherein the computer-executable instruction include at least one selected from the group consisting of: sending an alert (Page 145—all those who passed the health visitor test passed the antenatal test, whereas all who failed the health visitor test also failed the antenatal test…the correspondence suggests that the devised test could be utilized, at the least, to indicate a necessity of taking the health visitor auditory assessment after birth). Penders additionally teaches wherein deviation instructions could include at least one selected from the group consisting of: modifying a setting on a medical device; sending an alert; and scheduling an appointment (Paragraph 0081—may modify the application to better measure, monitor, and/or display health parameters…may provide recommendations, or alerts, to the user or to healthcare providers…may automatically contact an emergency service, akin to scheduling an emergency appointment). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the method of Shahidullah with the system of Penders in order to predictably improve the ability of the system to be used remotely, such that diagnostic analysis could be performed outside of a physician’s office or other specialized location by a non-skilled individual to inform them when further intervention is required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ALR/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791